Order entered November            , 2012




                                                In The
                                      Court of Zppeatcs
                            jfiftb 31Biotritt of Texass at 30a1tati
                                        No. 05-12-00411-CR

                        DOUGLAS MARSHALL JACKSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-14835-U

                                              ORDER

        The Court ORDERS court reporter Peri Wood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State's Exhibit no. 10, a DVD.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.




                                                         LANA M ERS
                                                         JUSTICE